DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	In claim 2, the recitation “on one end of the plate” renders the claim vague and indefinite because it is unclear which portion of the plate defines the end.  Based on Applicant’s disclosure (elected species of Fig. 4), the pressing portion and associated arms define an end of the plate.   
	In claim 4, the recitation “at least one second pressing portion that is provided on another end of the plate” renders the claim vague and indefinite because it is unclear which portion of the plate defines the end.  Based on Applicant’s disclosure (elected species of Fig. 4), the pressing portion and associated arms define an end of the plate.   
	In claim 5, the recitation “an inwardly projecting hook at a tip of a respective arm of the arms” renders the claim vague and indefinite because “the arms” lack antecedent basis.  
	In claims 6 and 7, the recitation “with respect to the arm” renders the claim vague and indefinite because it is unclear what the reference axis or plane defined by the arm for measurement of the angle is. 
	Appropriate correction is required.  
	In claim 14, the recitation “said pressing portion” renders the claim vague and indefinite because it is unclear which pressing portion is being referred to in the claim.  It appears that Applicant intended to recite a first pressing portion. 
	In claims 1, 14 and 15, the recitation “generated by deformation of widening the curvature” renders the claim vague and indefinite because it is unclear how the curvature is widened.  Based on Applicant’s disclosure (for e.g. Fig. 4), the pressing portions are compressed in order to treat a fracture.  It is unclear which curvature is being widened.  
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paranjpe et al. (US 10835301).
Paranjpe et al. disclose a plate system or tool or instrument including: a malleable or elastic compression plate 210 that has a curved shape (Fig. 2) and has pressing portions 1414,1416 provided at the ends of arms 218 wherein the plate is used for fracture fixation (Figs. 2, 13-14, cols. 3-5 and col. 6, lines 1-6; marked up Fig 14 on the next page).
Regarding claim 5, the pressing portions are in the form of an inwardly projecting hook (Fig. 14).
Regarding claim 6, the hook of each pressing portion is bent inwardly more than 90 degrees with respect to an outer surface of the plate.
Regarding claim 7, the hook of each pressing portion is capable of being bent at 90 degrees with respect to a longitudinal axis of each pressing portion due to its flexibility. 
Regarding claim 8, plate 210 is vertically symmetrical with respect to a central axis of the plate wherein the central axis lies in a plane that bisects the pressing portions 1414 and 1416 and arm 218 (Figs. 13 and 14).
Regarding claims 14 and 15, plate 210 is capable of being used for femoral fracture fixation wherein the first pressing portion is capable of pressing the trochanter of a femur from a posterior side and the second pressing portion is capable of pressing the trochanter of the femur from an anterior side. 

    PNG
    media_image1.png
    787
    927
    media_image1.png
    Greyscale






Response to Arguments
Applicant's arguments have been fully considered by the Examiner but are not found to be persuasive because Paranjpe et al. disclose all elements of Applicant’s claimed invention.
Regarding claims 1, 14 and 15, the recitation “restoring force that is generated by deformation of the plate to widen the curvature of the plate” is met by the Paranjpe et al. plate which is elastic and deformable.  When the Paranjpe et al. plate is compressed and placed on a fractured bone, it generates a restoring force due to its elasticity.  
  New grounds of rejection under 35 U.S.C. 112(b) have been made in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 21, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775